        Case 3:19-cv-00206-BAJ-RLB       Document 53    08/24/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


TERRY M. LAWRENCE, JR.                                              CIVIL ACTION

VERSUS

EAST BATON ROUGE PARISH                                   NO.: 19-00206-BAJ-RLB
PRISON, ET AL.

                       AMENDED RULING AND ORDER

      Before   the   Court    for   further   consideration   is   Defendant   Sheriff

Sid J. Gautreaux, III’s MOTION TO DISMISS (Doc. 19), seeking dismissal of

Plaintiff’s Complaint (Doc. 1) for failure to state a claim under 42 U.S.C. § 1983. On

February 18, 2020, the Magistrate Judge issued an initial Report And

Recommendation recommending that Defendant’s Motion be granted and that

Plaintiff’s official capacity claims for monetary damages be dismissed under an

Eleventh Amendment immunity analysis, and that Plaintiff’s remaining claims be

dismissed because Plaintiff’s allegations cannot overcome Defendant’s qualified

immunity defense. (Doc. 31) On April 20, 2020, the Court issued its original Ruling

and Order adopting the Magistrate Judge’s Report, granting Defendant’s Motion, and

dismissing Plaintiff’s claims against Defendant, with prejudice. (Doc. 40)

      On June 26, 2020, the Magistrate Judge issued an Amended Report and

Recommendation (Doc. 47) clarifying that the original Eleventh Amendment

immunity analysis was erroneous, and, accordingly, recommending that the Court

vacate its Original Ruling and Order. Nonetheless, the Amended Report further
        Case 3:19-cv-00206-BAJ-RLB     Document 53    08/24/20 Page 2 of 3




recommends that Plaintiff’s official capacity claims be dismissed with prejudice for

failure to satisfy the requirements of municipal liability, and that Plaintiff’s

remaining claims be dismissed because Plaintiff’ cannot overcome Defendant’s

qualified immunity defense (as before). Plaintiff filed a timely Objection to the

Amended Report. (Doc. 49)

      Having independently re-considered Defendant’s Motion (Doc. 19), the

Amended Report, and related filings—including Plaintiff’s Objection—the Court

APPROVES        the    Magistrate     Judge’s    AMENDED         REPORT       AND

RECOMMENDATION (Doc. 47) and ADOPTS it as the Court’s opinion herein.

      Accordingly,

      IT IS ORDERED that the Court’s original Ruling and Order (Doc. 40)

dismissing Plaintiff’s claims against Defendant Sheriff Sid J. Gautreaux, III is

VACATED.

      IT IS FURTHER ORDERED that Plaintiff’s Complaint is DISMISSED

WITH PREJUDICE as to Defendant Sheriff Sid J. Gautreaux, III for the revised

reasons explained in the Magistrate Judge’s Amended Report and Recommendation

(Doc. 47).




                                         2
       Case 3:19-cv-00206-BAJ-RLB      Document 53   08/24/20 Page 3 of 3




      IT IS FURTHER ORDERED that this matter is referred back to the

Magistrate Judge for further proceedings herein.

                             Baton Rouge, Louisiana, this 24th day of August, 2020




                                      ______________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                        3
